Justice SAYLOR,
dissenting.
I agree with Appellant’s position that the plain language of the version of Section 5553(e) applicable to his case should be enforced: “No proceedings shall be held or action taken pursuant to a summary offense under Title 75 subsequent to two years after the commission of the offense.” 42 Pa.C.S. § 5553(e) (superseded). In my view, the judicially-created tolling practice that has evolved in the trial and intermediate courts conflicts with the plain language and purposes of the statute and should be disapproved by this Court. Accord 42 Pa.C.S. § 5554 (excepting the offenses identified in Section 5553(e) from the statutory tolling provisions).